11-0259-pr
Wang v. United States of America

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this
Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a party
must cite either the Federal Appendix or an electronic database (with the notation “summary order”).
A party citing a summary order must serve a copy of it on any party not represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the Daniel
Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on the 1st day
of February, two thousand twelve.


PRESENT:

          AMALYA L. KEARSE,
          JOSÉ A. CABRANES,
          ROBERT D. SACK,

                               Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

JIAN WANG,

                               Petitioner-Appellant,

          v.                                                                               No. 11-0259-pr


UNITED STATES OF AMERICA,

                                Respondent-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PETITIONER-APPELLANT:                                                Daniel J. Ollen, New York, NY

FOR APPELLEE:                                                            Charles P. Kelly, Assistant United States
                                                                         Attorney (Peter A. Norling, Assistant United
                                                                         States Attorney, of counsel), for Loretta Lynch,
                                                                         United States Attorney for the Eastern
                                                                         District of New York, Brooklyn, NY.

                                                               1
       Appeal from an order of the United States District Court for the Eastern District of New
York (Brian M. Cogan, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court is AFFIRMED.

         Jian Wang appeals from an order entered January 10, 2011, in the United States District
Court for the Eastern District of New York, denying his petition under 28 U.S.C. § 2255. In the
petition, Wang alleged that he received ineffective assistance of counsel, which led him involuntarily
and unknowingly to plead guilty to one count of trafficking and attempting to traffic in counterfeit
goods in violation of 18 U.S.C. § 2320(a). He further alleged that the language interpreters used
during the plea process failed to adequately interpret the proceedings for him and that one of these
interpreters improperly pressured him to accept the Government’s plea offer. We assume the
parties’ familiarity with the remaining facts and procedural history of the case.

        The sole issue on appeal is whether the District Court abused its discretion in declining to
hold a full evidentiary hearing before denying Wang’s petition. In lieu of a full evidentiary hearing,
the District Court invited the submission of evidence and received affidavits from Wang, his former
counsel, and the two interpreters identified in the petition. On the basis of this expanded record,
the District Court denied Wang’s petition, finding that Wang’s allegations were “patently incredible”
and belied by the transcript of his Rule 11 plea colloquy.

         Wang’s argument that the District Court failed to hold an evidentiary hearing is mistaken. In
fact, the District Court did conduct an evidentiary hearing, albeit one limited to the sworn, written
submissions of Wang, his former counsel, and the interpreters. See Chang v. United States, 250 F.3d
79, 86 (2d Cir. 2001) (explaining that a district court may satisfy      § 2255's requirements by
“us[ing] methods . . . to expand the record without conducting a full-blown testimonial hearing”).
In a case such as this, “where the judge who tried the case holds a limited hearing to decide a generic
claim, the determination of whether the hearing was sufficient is reviewed for an abuse of
discretion.” Puglisi v. United States, 586 F.3d 209, 215 (2d Cir. 2009) (distinguishing such cases from
those “in which the district court denie[s] any form of an evidentiary hearing”). This deferential
standard of review recognizes that trial judges are generally in a better position than their colleagues
on the court of appeals to determine whether additional evidence is needed to determine the merits
of a § 2255 petition. As we observed in Puglisi, “[t]he trial judge is intimately familiar with the
proceedings and the surrounding circumstances,” and “is also in a position, based on the knowledge
gained in the underlying criminal proceeding and on his or her role as a trier of fact in the habeas
proceeding, to hold that the particular petitioner ha[s] no chance” of proving his claim. 586 F.3d at
215.


                                                2
        Having reviewed the expanded record in this case, we conclude that the District Court acted
within its discretion in declining to hold a full testimonial hearing and instead choosing “a middle
road that avoided the delay, the needless expenditure of judicial resources, the burden on trial
counsel and the government, and perhaps the encouragement of other prisoners to make similar
baseless claims that would have resulted from a full testimonial hearing.” Chang, 250 F.3d at 86; see
also Raysor v. United States, 647 F.3d 491, 494 (2d Cir. 2011) (“It is within the district court’s discretion
to determine the scope and nature of a hearing.”).1

        The District Court reasonably decided that live testimony would “add little or nothing to the
written submissions,” Chang, 250 F.3d at 86, in light of the fact that Wang’s allegations—incredible
in and of themselves—were fully contradicted by the detailed affidavits of his former counsel and
interpreters, as well as by the transcript of the Rule 11 hearing, which reveals that Wang actively and
independently participated in the plea colloquy and knowingly and voluntarily entered his plea.

                                            CONCLUSION

       We have considered all of Wang’s arguments on appeal and find them to be without merit.2
Accordingly, for the foregoing reasons, we AFFIRM the order of the District Court.


                                                  FOR THE COURT,
                                                  Catherine O’Hagan Wolfe, Clerk




        1
          Although in Raysor we vacated the denial of a § 2255 petition and remanded for a full
evidentiary hearing, we did not alter the framework by which a court is to determine whether a full
evidentiary hearing is necessary. See id. at 494–95 (reiterating framework set out in Puglisi and Chang).
The petitioner in Raysor presented a credible prima facie claim of ineffective assistance of counsel
that was countered solely by his counsel’s plainly inadequate affidavit. Id. at 495–97. Here, by
contrast, Wang’s claim is itself far-fetched and completely contradicted by three detailed affidavits,
as well as the transcript of his plea colloquy.
        2
          Because we affirm the District Court’s order, we need not reach Wang’s second argument
that the case should be assigned to a different judge on remand. We hasten to note, however, that
this argument is entirely without merit. As amply reflected in the record and in its opinion denying
Wang’s § 2255 petition, the District Judge acted conscientiously and without any bias in handling
Wang’s criminal case and subsequent petition.

                                                  3